Citation Nr: 0507924	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  04-19 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for a claimed right hip 
disorder.  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel





INTRODUCTION

The veteran is reported to have served on active duty from 
August 1960 to August 1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the RO.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in January 2005.  



FINDING OF FACT

The demonstrated bone fragment displaced from the lateral 
aspect of acetabulum and resulting osteoarthritis of the 
right hip are shown as likely as not to be due to an initial 
injury in the form of a dislocation suffered in connection 
with the veteran's duties in Korea during his period of 
active service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
right hip disability manifested a displaced bone fragment 
from the acetabulum and osteoarthritic changes of the joint 
is due to an injury that was incurred in active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
this issue.  

Thus, the Board believes that all relevant evidence that is 
available has been obtained.  The veteran, moreover, has been 
accorded ample opportunity to present evidence and argument 
on his behalf, including presenting testimony at a personal 
hearing before a the undersigned.  

Further, by June 2001 and March 2003 letters, the January 
2004 Statement of the Case, and the April 2004 Supplemental 
Statement of the Case, he has been notified of the evidence 
needed to establish the benefit sought, and he has been 
advised via the letters and April 2004 Supplemental Statement 
of the Case regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board, moreover, observes that the service medical 
records from the second part of the veteran's service 
apparently are unavailable.  In September and October 1991, 
the RO issued requests for records dated from August 1963 to 
August 1965, the veteran's second period of service.  

In response, the RO was informed that all available service 
medical records were already provided and that there were no 
more service medical records pertaining to the veteran.  The 
Board is not required to remand the case to the RO for an 
additional attempt to secure these records, as the 
information at hand leads the Board to believe that such an 
effort would be futile.  See Sabonis, infra.  

The Board emphasizes that records covering the period in 
which the veteran's alleged right hip injury occurred are 
contained within the claims file, and the veteran, at his 
January 2005 hearing, denied seeking treatment for the right 
hip after initial hospital treatment in service.  

Therefore, even if the service medical records from the 
second period of the veteran's service were available, they 
would not likely prove beneficial.  Under such circumstances, 
no further search need be undertaken.  See Soyini, infra.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, given the favorable action taken 
hereinbelow, the notice, assistance, and other requirements 
of VCAA, and any further action would only serve to burden VA 
with no foreseeable benefits flowing to the veteran.  


Factual Background 

The veteran's DD Form 214 reveals that his military 
occupational specialty was that of a vehicle mechanic.  It 
also indicates over a year of foreign service.  

On August 1960 induction medical examination, the examiner 
noted no abnormalities associated with the musculoskeletal 
system.  On the corresponding report of medical history, the 
veteran reported no symptoms associated with the right hip.  

On July 1963 medical examination, completed after the 
conclusion of the veteran's first period of service, no 
abnormalities were found.  The veteran's "PULHES" physical 
profile amounted to a "picket fence" (i.e., all 1's), 
indicating a high level of medical fitness.  (See generally 
Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991) for an 
explanation of the military medical profile system).  

On the corresponding report of medical history completed by 
the veteran in conjunction with the medical examination, he 
denied having symptoms, disability, and conditions of the 
musculoskeletal system.  

In July 1992, the veteran was admitted to a hospital for 
treatment after falling off a ladder one week prior.  The 
admission diagnosis was that of right hip synovitis.  

The treating physician indicated that X-ray studies of the 
right hip reflected no acute abnormality.  There was a 
fragment of bone from the lateral aspect of the acetabulum.  
The veteran revealed that he had dislocated his hip some 
years earlier, and the physician opined that the fragment of 
bone from the lateral aspect of the acetabulum could have 
been caused by that injury.  

A July 1992 bone scan yielded negative results.  The 
radiologist noted that he saw no abnormal activity in the 
region of the right hip to indicate avascular necrosis.  The 
radiologist observed that a right hip irregularity in the 
area of the acetabulum was either developmental or related to 
injury, as the foregoing was seen on radiologic studies 
conducted in 1988.  

In September 1993, the veteran complained of increasing right 
hip pain.  According to the progress note, the veteran 
reported that he had fallen off a ladder in June 1992 and 
that the right hip pain began at that time.  

An X-ray study revealed significant changes in the right hip 
as compared with the left, with osteophyte formation off the 
posterior lateral aspect of the acetabulum.  There was 
irregularity of the contour of the femoral head as well as 
cystic changes in the femoral head and sclerosis of the 
weight-bearing portion of the acetabulum.  All of these 
findings, according to the examining physician, were 
consistent with early osteoarthritis of the right hip, and 
the examiner opined that it appeared to be post-traumatic in 
nature.  

In February 2001, the veteran filed a claim of service 
connection for a right hip disability asserting that he 
suffered a right hip fracture while serving on active duty.  

The submitted VA treatment records show that the veteran was 
seen for an old right hip injury with rather severe 
osteoarthritis in August 2000.  

In a February 2002 letter, the veteran wrote that, in 
December 1961, while stationed in Korea, he slipped from the 
turret to the motor hood of the tank.  He stated that he 
sought treatment the next morning and that an X-ray study had 
revealed a right hip fracture.  

At a January 2005 hearing before the undersigned Veterans Law 
Judge, the veteran testified that, around Christmas of 1961, 
he stepped off the turret of a tank and fell onto the grill 
of the motor and fractured his right hip.  There was no 
hospital where he was stationed, so he was sent to Seoul, 
where an X-ray study was conducted.  

According to the veteran, the X-ray study confirmed a right 
hip fracture, and he was placed on light duty for six weeks 
thereafter.  After treatment in Seoul, he received no further 
right hip treatment while in service.  He stated that he 
sought right hip treatment shortly after service and that 
pain medication was prescribed, although he did use a cane on 
occasion.  


Law and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

Service connection may not be based on a resort to 
speculation or even remote possibility, and medical opinions 
that are speculative, general, or inconclusive in nature 
cannot support a claim.  See 38 C.F.R. § 3.102; Warren v. 
Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992); Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Discussion

At the outset, the Board notes that there is a heightened 
obligation to explain findings and conclusions in cases, such 
as this, where service medical records are unavailable and 
presumed lost while in the possession of the government.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991) (discussing missing 
records in the context of service medical records that were 
destroyed by fire).  

The Board finds based on its review of the recently submitted 
VA treatment records that the veteran has current disability 
manifested the residuals of an old right hip injury with 
osteoarthritic changes of that joint.  A present disability 
is a prerequisite for the granting of service connection.  
See 38 C.F.R. § 3.303; Gilpin, supra.  

The available service medical records covering the period 
when he served in Korea contain no mention of complaints, 
findings or treatment referable to a right hip injury.  
However, the Board finds the evidentiary record to be in 
relative equipoise in showing as likely as not that the 
veteran sustained a right hip injury in the form of a 
dislocation in December 1961 while on active duty.  

In July 1992, a radiologist observed that a right hip 
irregularity involving a fragment from the acetabulum could 
be related to an old injury.  Given the veteran's credible 
testimony during the recent hearing, and the VA findings on 
an old right hip injury and osteoarthritic changes of the 
right hip, the Board finds that the veteran currently has 
right hip disability due to the injury suffered in service.  
By extending the benefit of the doubt to the veteran in this 
matter, service connection is warranted.  



ORDER

Service connection for a right hip disability manifested by a 
displaced bone fragment from the acetabulum and 
osteoarthritic changes is granted.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


